Citation Nr: 0735643	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  03-17 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date prior to September 1, 2001 
for additional VA compensation for a dependent spouse.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service from October 1966 to May 1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied entitlement to an effective date prior 
to September 1, 2001 for additional compensation for a 
dependent spouse.  

The veteran testified at a personal hearing before a Decision 
Review Officer (DRO) at the RO in January 2003.  A transcript 
of his testimony is associated with the claims file.  

The veteran requested to appear for a personal hearing at the 
RO before a Veterans Law Judge.  In June 2006, the veteran 
failed to report to the scheduled hearing; and, after the 
case was sent to the Board for appellate review, the veteran 
provided sufficient cause for his failure to report to the 
hearing scheduled for June 2006.  As such, the Board remanded 
the matter back to the RO in April 2007 to re-schedule the 
veteran for a personal hearing before a Veterans Law Judge at 
the RO.  The veteran, however, again failed to report to the 
hearing scheduled for August 2007 and, to date, has not 
provided sufficient cause for his failure to report.  As 
such, the veteran's request to appear for a personal hearing 
before a Veterans Law Judge is deemed withdrawn.  


FINDING OF FACT

Evidence of the veteran's marriage to his current spouse, 
M.E.T. on May [redacted], 1998, was first received at the RO on 
August [redacted], 2001.




CONCLUSION OF LAW

The criteria for the assignment of an effective date prior to 
September 1, 2001 for additional compensation for the 
veteran's dependent spouse, M.E.T., have not been met.  38 
U.S.C.A. § § 1115, 5110(n) (West 2002); 38 C.F.R. §§ 3.31, 
3.205, 3.401(b) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

 I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice of VA's duties to 
assist in July 2003 and March 2004, subsequent to the 
veteran's disagreement with the effective date of the 
addition of his current spouse to his compensation award.  
While the notice was not provided prior to the initial 
determination, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully 
participate in the adjudication process.  Moreover, this case 
does not involve a typical claim of service connection.  
Rather, it involves the increase in compensation simply based 
on marriage, and the question of at what point did the RO 
receive evidence confirming the veteran's current marriage.  
This effective date question was not at issue prior to the 
administrative decision which added the wife to the veteran's 
compensation award.  

The veteran has not alleged any prejudice as a result of the 
untimely notification, nor has any been shown.  Importantly, 
the veteran testified at a personal hearing in January 2003, 
and acknowledged his responsibility regarding notification of 
a change in marital status.  Additionally, in his July 2002 
notice of disagreement (NOD), the veteran contended that he 
sent the RO notice of his marriage to M.E.T., shortly after 
they were married in May 1998.  The veteran specifically 
requested an earlier effective date back to May 1998 because 
he "sent in the information to update my file in a timely 
manner."  Thus, it is clear that the veteran was aware of 
what he needed to show to support his claim for an earlier 
effective date.  As such, any defect in the timing or content 
of the notice is harmless error.  

Moreover, the notices provided to the veteran over the course 
of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate his claim.  The 
veteran demonstrated his understanding of the evidentiary 
requirements at his January 2003 hearing.  The veteran has 
had a meaningful opportunity to participate in the 
development of his claim, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Sanders v. 
Nicholson, 487 F. 3d 881 (Fed. Cir. 2007).






II.  Effective Dates

Pertinent records show that the veteran has been in receipt 
of VA disability compensation benefits since 1969.  The 
veteran's combined evaluation has been 100 percent since May 
1994.  He was awarded additional compensation for his first 
and second spouses, C.L.T. and C.S.T; however benefits were 
terminated on behalf of C.S.T. in 2001 when the RO received 
notice of his divorce from C.S.T in July 1995.  The benefits 
were terminated retroactively to the date of the divorce in 
July 1995.  

The RO received a copy of the veteran's divorce decree on 
August [redacted], 2001.  At the same time, the RO also received a 
copy of the marriage certificate between the veteran and his 
current spouse M.E.T. in May 1998.  Subsequent to the August 
[redacted], 2001 notification, an award of additional compensation 
for M.E.T. as the veteran's dependent spouse was assigned, 
effective from September 1, 2001, the first day of the month 
following the RO's receipt of the marriage certificate.

The veteran argues that the proper effective date for the 
award of additional compensation based on the addition of his 
dependent spouse should be the date of marriage because, he 
asserts, he provided notice of that marriage to the RO 
shortly after the date of the event in May 1998.  

In his July 2002 NOD, the veteran specifically stated that he 
sent information to the RO shortly after his marriage to 
M.E.T. in May 1998.  The claims file, however, does not 
contain any such information.  

At a personal hearing before a Decision Review Officer (DRO) 
at the RO in January 2003, the veteran testified that he made 
an effort to notify the RO of his divorce (to C.S.T.) by 
registered mail.  The veteran also testified that at the time 
of his divorce in 1995, he was involved with VA Loan Guaranty 
at the RO pertaining to a foreclosure on a home that he had 
due to his divorce.  Subsequent to the hearing, the veteran 
submitted numerous records in February 2003 pertaining to the 
loan guaranty issue in 1995; but which did not show that that 
the RO was notified of the divorce from C.S.T. or his 
subsequent re-marriage, to M.E.T.  

The veteran's claims file does not show the veteran's 
marriage to M.E.T. until August [redacted], 2001.  

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim, a claim reopened 
after a final disallowance, or a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  An award of additional compensation for dependents 
based on the establishment of a rating in the percentage 
specified by law for that purpose shall be payable from the 
effective date of such rating, but only if proof of 
dependents is received within one year from the date of such 
rating.  38 U.S.C.A. § 5110(f).  Veterans having a disability 
rating of at least 30 percent for a service-connected 
condition may be entitled to additional compensation for a 
spouse, dependent parents, or unmarried children under 18 (or 
under 23 if attending an approved school) or when prior to 
age 18 the child has become permanently incapable of self-
support because of mental or physical defect.  38 U.S.C.A. § 
1115; 38 C.F.R. § 3.4(b)(2).

The effective date of the award of any benefit or increase by 
reason of marriage or the birth/adoption of a child shall be 
the date of that event if proof is received by the Secretary 
within a year from the date of marriage, birth or adoption.  
38 U.S.C.A. § 5110(n).

Regarding additional compensation for dependents, the 
effective date will be the latest of the: (1) claim date; (2) 
date the dependency arises; (3) effective date of the 
qualifying disability rating provided evidence of dependency 
is received within a year of notification of such rating 
action; or (4) date of commencement of the veteran's award. 
38 C.F.R. § 3.401(b).  The "date of claim" for additional 
compensation for dependents is the date of the veteran's 
marriage or birth/adoption of a child, if evidence of the 
event is received within a year of the event; otherwise, the 
date notice is received of the dependent's existence, if 
evidence is received within a year of notification of such 
rating action.  38 C.F.R. § 3.401(b)(1).

Although the veteran maintains that he informed the RO of his 
May 1998 marriage to M.E.T. shortly thereafter, this is not 
consistent with the objective evidence of record.  There is 
nothing in the claims file to support the veteran's 
assertions.  Rather, the evidence in the claims file reflects 
that the RO received proof of the veteran's May 1998 marriage 
to M.E.T. on August [redacted], 2001.  Because the marriage 
certificate showing the veteran's marriage to M.E.T. was 
received more than one year after the date of marriage, the 
effective date must be the first day of the month following 
the month during which the evidence was received.  As such, 
the assignment of an effective date of September 1, 2001 for 
the additional compensation for the veteran's dependent 
spouse is proper.  The preponderance of the evidence is 
against the assignment of an effective date prior to 
September 1, 2001; there is no doubt to be resolved; and an 
earlier effective date is not warranted.  38 U.S.C.A. § 
5107(b), 38 C.F.R. § 4.3.  



ORDER

An effective date prior to September 1, 2001 for additional 
compensation for the veteran's dependent spouse is denied.  





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


